Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/14/2021 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Georgi Korobanov on 05/21/2021.
	The application has been amended as follows:

5. (Currently Amended) The system of claim 1, wherein a base plate secures the electrical power unit housing to the outer surface of the aircraft fan housing.

8. (Canceled)	.

19. (Currently Amended)
	       A method of cooling an electrical power unit comprising:
                inserting a plurality of cooling fins through an outer surface of an aircraft fan housing such that each of the cooling fins pierces through and protrudes into an internal portion of the fan housing, wherein a ratio of the height of the fins to the width of the fins is between 10 and 40, inclusive;
                spacing each of the cooling fins circumferentially apart based on a thickness of the fins, wherein a gap between each adjacent fin of the series of fins is between 1 and 5 times the thickness of the fins, ; and
                flowing air over a fin attached to a body of the electrical power unit, wherein the fin is at least partially positioned within the fan housing.
Allowable Subject Matter
Claims 1, 5-7 and 9-20 are allowed, and claims 2-4, and 8 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable because no single reference or combination of references anticipate or make obvious the above mentioned claims. 
More specifically the application is allowed because related prior arts for cooling electrical power unit mounted on a fan housing, does not disclose, teach or suggest, following subject matter in claims:  
a plurality of one cooling fins. thermally connected and coupled to a housing of the electrical power unit, the electrical power unit housing attached to an outer surface of an aircraft fan housing such that each of the cooling fins pierces through and protrudes into an internal portion of the fan housing in order to be cooled by air flow within the fan housing, and wherein the fins of the series of fins are circumferentially spaced apart based on a thickness of the fins, wherein a gap between each adjacent fin of the series of fins is between 1 and 5 times the thickness of the fins, inclusive and a ratio of the height of the fins to the width of the fins is between 10 and 40, inclusive.

Prior arts, Pal, Colman, Lemmens, Pelham, Taras and Blackwelder disclose related structural elements for cooling electrical power unit mounted on a fan housing, and components but none of the references either alone or in combination teach or fairly suggest or render obvious above structure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835